[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 11097  AS TO LIABILITY
The court heard these parties on the first count of the complaint. The second count was withdrawn before trial.
At issue is whether, pursuant to Exhibit A, an agreement between the parties, the defendant is obligated to the plaintiff.
The sole determining factor is the ownership of personalty located on the premises at 452 Dixwell Avenue in New Haven.
Exhibit A obligates the defendant to pay to the plaintiff $250 for each 30 day period he stores his personal property on the premises.
The defendant argued and testified that he has no liability because he has no property so stored. The plaintiff alleged and testified to the contrary.
After reviewing the exhibits and reconsidering the testimony, it is the conclusion of the court that the plaintiff's evidence is the more persuasive and that the property in question is that of the defendant, and that it was on the premises beyond the date agreed upon for its removal.
While the property remains on the premises to the date of trial, the plaintiff did not address the issue of her obligation to mitigate damages.
In the interests of economy and justice, the court will hold a hearing in damages to address that question.
Anthony V. DeMayo, Judge Trial Referee